Citation Nr: 1723482	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the Veteran submitted new and material evidence to support reopening a service connection claim of residuals, right knee injury.

2.  Entitlement to service connection of residuals, right knee injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney




INTRODUCTION

The Veteran served on active duty training from March 1981 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which reopened and denied the Veteran's claim for service connection of residuals of a right knee injury.

The Board is required to determine its jurisdiction by addressing in the first instance the issue of whether the Veteran presented new and material evidence to support reopening his previously adjudicated claim.  Any decision the RO made with regard to new and material evidence is irrelevant in regards to the Board's jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous act of denying the claim was appealed to the Board).  If the Board determines that new and material evidence was not presented, the adjudication of the underlying claim ends, and further analysis is neither required nor permitted.  Therefore, despite the RO having determined already in this case that the Veteran presented new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection, the Board will proceed in the following decision to adjudicate the issue of new and material evidence.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection of residuals, right knee injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the unappealed June 2002 rating decision, the RO declined to reopen the Veteran's service connection claim for residuals of a right knee injury, finding there was no evidence that the Veteran's present claimed condition occurred in or was caused by service.

2.  Since June 2002, the Veteran presented a private nexus statement, a private Knee and Lower Leg Conditions Disability Benefits Questionnaire, and private medical treatment records, which relate to an unestablished fact necessary to substantiate his claim and raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision declining to reopen the claim for service connection for residuals of a right knee injury is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  Since June 2002, the Veteran submitted new and material evidence to support reopening the final June 2002 rating decision denying service connection for residuals of a right knee injury.  38 U.S.C.A. §§ 501, 5103A(f), 5108, 7104(b) (West 1991, 2014); 38 C.F.R. § 3.156 (2001, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2015, the Veteran filed a claim to reopen his claim for service connection of residuals of a right knee injury, and the Board finds that the Veteran has submitted new and material evidence to support it.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A.        §§ 501, 5103A(f), 5108, 7104(b), 7105(c) (West 1991, 2014).  The exception is when new and material evidence is presented or secured, see 38 U.S.C.A. § 5108 (West 1991, 2014); 38 C.F.R. § 3.156 (2001, 2016), which Congress intended to be a low threshold, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Existing evidence not previously before agency decisionmakers is "new evidence."  38 C.F.R. § 3.156(a) (2016).  "Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  Id.  The proffered evidence cannot be cumulative or redundant "of the record evidence at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  Id.  For the purpose of deciding whether a claim should be reopened, the evidence must be presumed credible.  Shade, 24 Vet. App. at 122; Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, evidence that corroborates record evidence is not cumulative or redundant.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).

The Veteran's service connection claim was initially denied in a July 1990 rating decision.  The RO denied service connection finding that residuals of bruised right knee was acute and transitory which was treated in service and resolved without any permanent residuals.  The Veteran did not appeal that decision and it became final.  

In June 2000, the Veteran sought to reopen his claim for service connection for the right knee.  The Veteran did not appeal the RO's June 2002 rating decision declining to reopen service connection of residuals of a right knee injury, and it became final.  In the unappealed June 2002 rating decision, the RO considered:  the Veteran's service treatment records showing the Veteran suffered a bruised right knee in June 1981, which resolved in two days; Social Security Administration records showing an orthopedic examination in February 1999 after a fall down a flight of stairs resulting in pain on the left of side of the Veteran's body and full knee movements bilaterally; private medical treatment records showing right foot surgery to correct a bunion; and a nexus statement from a private treating physician as to the "right foot problems" and "also right leg."  Based upon this evidence, the RO declined to reopen the Veteran's claim for service connection of residuals of a right knee injury as there was not evidence that the condition occurred in or was caused by service.  

In April 2015, the Veteran filed a claim to reopen his service connection claim for residuals of a right knee injury, which was accompanied by a March 2015 nexus statement and an April 2015 Knee and Lower Leg Condition Disability Benefits Questionnaire (DBQ) prepared by a private physician, Dr. S.H.  Subsequently he filed Dr. S.H.'s private medical treatment records.  In an August 2015 rating decision, the RO found that the Veteran had submitted new and material evidence and reopened his claim.

The Board finds that this evidence was new evidence because it had not been before the agency decisionmakers previously.  Presuming for the purpose of this analysis that the new evidence is credible, the March 2015 private nexus statement, rendered after an in-person examination and review of the Veteran's medical records and history, Dr. S.H. opined that "it is at least as likely as not that the veterans medical conditions are due to or were incurred during his military service given the severity of his knee issues and relatively young age."  This new evidence relates to the unestablished fact of nexus to substantiate the claim, and in conjunction with the new private medical treatment records and the private DBQ, the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for residuals of a right knee injury is reopened.


ORDER

Having received new and material evidence, the claim for entitlement to service connection of residuals, right knee injury, is reopened.


REMAND

The Veteran contends that his current right knee disability, characterized as pain, is residual to a right knee injury he sustained in service.  The Veteran's service treatment records reflect that in June 1981 the Veteran was treated with a knee sleeve and aspirin for a bruised right knee that he sustained the night before when he fell while double-timing.  There was minor swelling with discoloration.  Two days later, the swelling was gone, the use of the knee sleeve was discontinued, and the Veteran was returned to full activities.

The Veteran's medical records contain complaints of right knee pain since 2000 but the cause of the pain has not been diagnosed, there is no confirmed diagnosis of right knee arthritis, and there is no medical evidence supporting assertions of right knee instability.  In March 2015, Dr. S.H. noted a present illness of "knee arthritis" but this was not confirmed by X-ray because the Veteran did not appear for the scheduled imaging.

The Veteran was afforded a VA examination in March 2016, but both the examination and resulting report are inadequate.  First, the examination was inadequate because it did not include the taking of X-rays thereby excluding the ability to make a determination of whether the Veteran has a present condition of arthritis in the right knee.

Second, under the report section for selecting the diagnoses associated with the claimed conditions, the examiner marked "Knee strain," marked "Right" for the side affected, and filled in "Right 1981" for date of diagnosis.  No response was provided in the comments section.  The Board finds this report inadequate because the Board cannot determine whether the examiner indicated that the Veteran has had an ongoing diagnosis of right knee strain since 1981 or whether the only diagnosis ever associated with the right knee was the knee strain that occurred in 1981 and resolved thereafter.

Third, the examiner opined that the Veteran's claimed right knee condition was less likely than not incurred in or caused by service.  The rationale given was that the bruised right knee in 1981 was short-lived, two days, and that there is no other indication in the Veteran's service treatment records that his right knee bothered him at any other time.  The Board finds this opinion inadequate because it is based upon an incomplete examination, and as noted above, may be inconsistent with the notation as to diagnosis made in the report.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment to his right knee since March 2015 and obtain all necessary authorizations.  Also, the AOJ should secure any outstanding VA medical records.  After acquiring this information, the AOJ should associate these records with the claims file.

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature of any current right knee disability that may be present and its relationship to the Veteran's in-service right knee injury.  Any and all studies, tests, and evaluations, including X-rays, deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the Veteran has a present diagnosis of a right knee condition, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the condition had its onset in service or is otherwise related to the Veteran's military service, to include the in-service treatment discussed herein.

The term "as likely as not" does not mean "within the realm of medical possibility" but, rather, that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


